            Case 1:16-cv-02248-DCF Document 47 Filed 01/10/19 Page 1 of 2



                                     O S B O R N L A W, p.c.
                                    43 West 43rd Street, Suite 131
                                      New York, New York 10036

DANIEL A. OSBORN                                                                       TELEPHONE
LINDSAY M. TRUST                                                                       212 - 725 - 9800

                                                                                       FACSIMILE
                                                                                       212 - 500 - 5115




                                            January 10, 2019

                   By ECF

                   Hon. Debra Freeman
                   Daniel Patrick Moynihan
                   United States Courthouse
                   500 Pearl Street, Courtroom 17A
                   New York, New York 1007

                          Re:     Carlos M. Salas et al. v. Peter Salas et al.,
                                  Case No. 16-cv-002248

                   Dear Magistrate Judge Freeman:

                          We write on behalf of defendants Peter E. Salas, Dolphin
                   Advisors, LLC, Dolphin Asset Management Corp., Dolphin Direct
                   Equity Partners, LP and Dolphin Management, Inc.
                   (“Defendants”), to request an extension of time to file Defendants’
                   proposed findings of fact and conclusions of law. This document
                   is currently scheduled to be filed on January 18, 2019.
                   Defendants respectfully request a 7-day extension of time, up to
                   and including January 25, 2019, to file their document. This is
                   Defendants’ first request for an extension of time.

                          Defendants are not asking for additional time because
                   settlement negotiations are ongoing, a circumstance that the Court
                   suggested might be a basis for extending the filing date; rather, the
                   press of business, the holidays, and the scope of the filing
                   necessitate this request.

                           Counsel for plaintiffs Ada Cristina Salas and Carlos M.
                   Salas has informed Defendants’ counsel that plaintiffs do not
                   consent to this relief. Defendants’ counsel did not provide a reason
                   for plaintiffs’ refusal to consent.
 Case 1:16-cv-02248-DCF Document 47 Filed 01/10/19 Page 2 of 2



Hon. Debra Freeman
January 10, 2019
Page 2

            Thank you for your consideration of this request.


                                          Respectfully submitted,



                                          Daniel A. Osborn
